Citation Nr: 1224236	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  07-39 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from April 1974 to September 1974 and on various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from 1990 to 2008.  

This claim comes before the Board of Veterans' Appeals on appeal of a November 2006 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania denied service connection for tinnitus and the reopening of a previously denied claim for service connection for an acquired nervous disorder.  

The Veteran testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in July 2010.  In October 2010, the Board affirmed the RO's denial of service connection for tinnitus; reopened the claim for service connection for an acquired nervous disorder, and remanded that claim to the RO for additional action.  

In its prior decision, the Board characterized the claim on appeal broadly to encompass all psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection for one psychiatric disorder should encompass claims for service connection for all psychiatric disabilities).  Given the Veteran's recent submission, the Board has since recharacterized the claim on appeal specifically to include service connection for PTSD.  

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to the claims being decided.

In written statements dated November 2010, December 2010 and March 2012, the Veteran raised a claim of entitlement to service connection for hearing loss.  The Board refers this matter to the RO for appropriate action.  

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Prior to adjudicating the claim on appeal, additional development is required.  See 38 C.F.R. § 19.9 (2011).

First, during the course of this appeal, including during treatment visits, mental health evaluations and VA examinations, no medical professional diagnosed the Veteran with PTSD.  In fact, some medical professionals specifically indicated that the Veteran did not meet the criteria for PTSD.  Recently, however, the Veteran submitted a copy of a March 2012 VA Form 10-2577F (Security Prescription Form), on which an individual (last name ending in B) from a VA Medical Center  wrote that the "Veteran appears to have symptoms of PTSD related to his military experiences."  

This form does not indicate whether Mr. "B." is a medical professional or identify the records upon which he relied in making such a statement.  Mr. "B." is not noted as a medical professional in any of the 2012 VA treatment records now in the claims file (dated through February) and those records do not substantiate his statement.  They include no notation of PTSD symptoms and no PTSD diagnosis.  

When the Veteran submitted this evidence, he attached a statement waiving his right to have the RO review it in the first instance.  However, given its nature, it must be sent back to the RO for additional development, including securing the records establishing that the Veteran has PTSD symptoms and/or PTSD, determining the competency of Mr. "B." to provide a favorable medical opinion in support of the Veteran's claim for service connection for PTSD, and possibly, depending upon the competency issue, obtaining an addendum opinion indicating whether these symptoms are sufficient to support a PTSD diagnosis related to the Veteran's active service.  

Second, in its October 2010 Remand, the Board explained that, during his July 2010 hearing, the Veteran identified a police record ("blotter"), in which an officer recorded the Veteran's description of a nightmare he had and shared with others.  As the Veteran indicated that this blotter was pertinent to his claim, the Board instructed the RO to provide the Veteran an opportunity to submit it for association with his claims file, including by requesting his signed authorization for its release.  Thereafter, in October 2010, the RO sent the Veteran notice asking him to complete authorizations for the release of all outstanding private medical records, but did not mention the police blotter.  Since then, in a written statement submitted in April 2012, the Veteran has again mentioned the blotter in support of his claim.  Given this fact, on remand, the RO must first contact the Veteran for more specific information regarding the blotter and then afford him an opportunity to authorize its release to VA for association with the claims file.  

Third, during the course of this appeal, the RO assisted the Veteran by affording him a VA examination and obtaining an addendum opinion in support of his claim.  The report of this examination and opinion, although comprehensive, are inadequate to decide this claim.  

In both, the VA examiner focuses on whether the Veteran's active service caused his psychiatric disability, not whether such disability initially manifested during service, whatever the cause.  He in essence finds that, given the Veteran's extreme childhood distress, which impaired his ability to later adapt and cope with stress, it is not surprising that he later developed a psychiatric disability.  The examiner further finds that, any problem the Veteran had during active service, represented a temporary, not chronic, aggravation of his mental health issues.  He did not specifically indicate or even intimate that the Veteran's psychiatric disability preexisted service, or initially manifested therein.  For the Board to decide this claim, it must know when the Veteran's variously diagnosed psychiatric disability initially manifested (prior to, during or after service).  

The Board REMANDS this claim for the following action:

1.  Ascertain if the Veteran has any further lay or medical evidence that is not presently in the claims folder pertaining to his claim for service connection for PTSD.  Provide the Veteran with appropriate releases of information to obtain any evidence cited, and advise the Veteran he may submit such evidence on his own. 

2.  Contact the Veteran or VA facility in Lebanon, Pennsylvania, from which the March 2012 Security Prescription Form originated, for clarification as to the identity of Mr. "B."  

3.  Secure and associate with the claims file the records upon which Mr. "B." relied on in relating the Veteran's PTSD symptoms to his active service.  

4.  Request the Veteran to provide more detailed information regarding the police blotter the Veteran identified during his hearing and recently in a written statement.  Such information must include the police department where it is located (city and state), the date it was recorded (day, month and year), and the circumstances necessitating its creation.  Also request the Veteran to sign an authorization to release the blotter to VA for association with his claims file.
      
5.  Transfer the Veteran's claims file to the VA examiner who evaluated the Veteran in January 2011 for an addendum opinion in support of this claim.  Request the examiner to review all pertinent documents therein, confirm in his written report that he conducted such a review, and proceed in with the instructions below.  


* Diagnose all psychiatric disabilities shown to exist; 

* Opine whether any such disability initially manifested during service (service does not have to have caused the disability for it to have manifested during service); 

* If not, opine whether any such disability preexisted service and, if so, whether it became more severe during service beyond its natural progression;

* Provide detailed rationale, with specific references to the record, for the opinions expressed; and   

* If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion. 

6.  Review the opinion to ensure that it includes the requested information and, if not, return it to the examiner for correction. 

7.  Readjudicate the claim on appeal based on all of the evidence of record, including that which the Veteran submitted directly to the Board in April 2012. 

* If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  This document must list the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of the appeal. Allow an appropriate period of time for a response.

8.  Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


